Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s reply filed on 3/23/21 is acknowledged.  Claims 22-27 were added.  Claims 1-27 are pending and are under examination.
Response to Reply
Drawings
In light of applicant’s arguments, the prior drawings objecting are withdrawn. 
Claim Interpretation under 35 USC § 112(f)
In light of applicant’s arguments on p. 14-16 of the reply, transfer mechanism in claim 1 and in-situ mechanism in claim 14 will not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The terms will be broadly interpreted in light of the current specification under examination, and the incorporated by reference documents because the current specification under examination, and the incorporated by reference documents do not appear to specifically limit the type of mechanical, electrical, fluidic, and/or electromechanical-actuated elements.
Claim Rejections - 35 USC § 112
In light of applicant’s arguments, the prior rejection of claims 1, 20, and 21 under the written description requirement is withdrawn. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claim language, “the controlling and the automatic transferring are characterized as not including performance of a stabilization process to neutralize a disinfection agent present in the sample of water” in claim 25, and “the control and the automatic transferal are characterized as not including performance of a stabilization process to neutralize a disinfection agent present in the sample of water” in claims 26 and 27 does not appear to be supported in the application under examination including the incorporated by reference documents.

In light of applicant’s arguments, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn, except for the following.  In addition, a new rejection follows. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The prior rejection of the term "second medium of known volume" in claims 1, 20 and 21 is maintained because the term is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While applicant argues on p. 16-18 of the reply that the term, “second medium of known volume,” would be clear to those having skill in the art based on this description (including the incorporated by reference documents) that the sample volume and reaction volume are therefore partially determiners of concentration given this measurement scheme,” this is not found persuasive because the application under examination including the incorporated by reference documents does not appear to provide example(s) to measure the “known volume”. 
The prior rejection of the term "predetermined volume of an organic developing agent" in claim 3 is maintained because the rejected term is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The originally 
The prior rejection of claims 5 and 8 is maintained because each claim merely recites a use, e.g., “using” or “used to,” without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).    The Office acknowledges applicant’s argument on p. 21-23 of the reply, but the argument is not persuasive because the Office is not rejecting the claim on the basis of 35 USC 101.  The Office is rejecting the claim because each claim appears to recite a use without any active, positive steps delimiting how the use of the pyridine derivative in claim 5, and the use of the measurement device in claim 8 is actually practiced. 
The prior rejection of claim 13 is maintained because the term "specific, future point in time" in claim 13 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The originally filed disclosure does not appear to recite any example of the rejected term.  Applicant arguments on p. 29-30 of the reply is not found persuasive because the application under examination including the incorporated by reference documents does not appear to provide example(s) to determine the “specific future point in time”.  It would be essential for a 
The prior rejection of the term "at least one threshold" in claim 17 is maintained because the term is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The originally filed disclosure does not appear to recite any example of the rejected term.  Applicant’s argument on p. 29-30 is not found persuasive because the application under examination including the incorporated by reference documents does not appear to provide example(s) to determine the “at least one threshold”.  It would be essential for a person skilled in the art to have at least one example of at least one threshold to have some example to compare with the claimed estimated future build-up of the DBP. 
Claim 22 is rejected because “the information identifying the selective age” raises an antecedent basis issue.  
Response to Arguments
Applicant’s arguments, see p. 30-36, filed 3/23/21, with respect to claims 1-21 have been fully considered and are persuasive.  The prior art rejection has been withdrawn. 
The following is an examiner’s statement of reasons for overcoming the prior art rejection: the prior art of record (Saini) fails to teach or fairly suggest heating a solution to simulate aging of the solution according to a selective age, in combination with the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



6/18/2021